Title: To Thomas Jefferson from Etienne Lemaire, 4 September 1806
From: Lemaire, Etienne
To: Jefferson, Thomas


                        
                            Monsieur
                            
                            Washington City le 4 Septembre 1806
                        
                        Ausitot Recue lhonneur, de la vôtre tous de suite Je Me sui Enpraicer dexecuter vos ordre, le vin de Cahusac
                            est Bien Cler, et le même Jour J’ent et tirée douze Boutteille, et douze de margaux, et gé lé est Enporter, & transporter
                            Chez Mr. Barnes qui Spair une Ocâssion de jour én jour—
                        Jespair Monsieur, que la presente Recue, vous trouve En Bonne Sentez, et vôtre respectable famille—
                        Monsieur ja vous prie ci vous avée des ordre a me Commander avant vôtre retour de me le laisée Savoir. Je
                            fini Monsieur avecque tout le respecque et l’atachement possible, Je Sui votre tres humble afectionné, Serviteur,
                        
                            E. Lemaire
                            
                        
                    